UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2016 (April 15, 2016) CĪON Investment Corporation (Exact Name of Registrant as Specified in Charter) Maryland 000-54755 45-3058280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. OnApril 15, 2016,the board of directors of CĪON Investment Corporation("CĪON") declaredfive weekly cash distributions of $0.014067 per share each. Each distribution will be paid onJune 1, 2016, to shareholders of record onMay 3, May 10, May 17, May 24, and May 31, 2016. A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 15, 2016, Gregg A. Bresner, 48, was appointed as Senior Managing Director and Chief Investment Officer ofCĪON, effective as of April 18, 2016. In addition, Mr. Bresner will serve as Senior Managing Director and Chief Investment Officer of CĪON Investment Management, LLC ("CIM"), CĪON's investment adviser, and as a member of CIM's investment committee. Mr. Bresner has 25 years of corporate finance, investment and portfolio management experience with a focus in the leveraged finance sector. Prior to joining CĪON and CIM, Mr. Bresner worked at investment management and banking firms including Wasserstein Perella & Co., Bankers Trust Company, BT Alex. Brown, Deutsche Bank, Briscoe Capital Management and Plainfield Asset Management. Previously, Mr. Bresner served as the operating Chief Financial Officer of JDS Therapeutics from 2012 to 2016. At JDS, Mr. Bresner led the company's financial, accounting, capital raising, corporate development and human resource functions and completed multiple capital raises, licensing transactions and acquisitions. In 2010, Mr. Bresner co-founded Tyto Capital, an investment firm specializing in private debt and equity investments in U.S. based middle-market companies. Tyto originated and acquired multiple private investments from 2010 to 2012, including an equity investment in JDS Therapeutics. In 2003, Mr. Bresner co-founded Briscoe Capital Management, a registered investment manager and the portfolio manager of the Fairfield Briscoe Senior Capital Fund, a debt fund focused on non-investment grade senior secured debt assets. Mr. Bresner actively managed a diversified loan portfolio of approximately 100issuers. While at Briscoe, Mr. Bresner successfully raised and utilized approximately $700 million of committed debt facilities with Citigroup and CIBC. In mid-2006, the Briscoe Capital team merged into Plainfield Asset Management, a multi-billion dollar special situations hedge fund platform. From 2006 to 2010, Mr. Bresner served as a Managing Director of Plainfield, where he sourced and executed direct U.S. debt and equity investments for various Plainfield investment funds. Mr. Bresner began his investment banking career in the Mergers & Acquisitions group of Wasserstein Perella, where he advised middle-market companies and private equity sponsors on mergers and acquisitions, leveraged recapitalization and restructuring transactions. While at Bankers Trust Company and Deutsche Bank, Mr. Bresner was a senior investment banker in the Financial Sponsors Group where he focused on sourcing, structuring and executing leveraged senior debt, high yield debt and mezzanine financings for private equity sponsors. Mr. Bresner graduated magna cum laude with a B.S. from Rensselaer Polytechnic Institute and received his M.B.A. from the Columbia University Graduate School of Business, where he was a Beta Gamma Sigma scholar. Mr. Bresner is a holder of the right to use the Chartered Financial Analyst® designation. There are no understandings or arrangements between Mr. Bresner and any other person pursuant to which Mr. Bresner was selected as an executive officer of CĪON.There is no family relationship between Mr. Bresner and any other director or executive officer of CĪON or any person nominated or chosen by CĪON to become a director or executive officer.There are no transactions in which Mr. Bresner has an interest requiring disclosure under Item 404(a) of Regulation S-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Press Release dated April 20, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CĪON Investment Corporation Date: April 20, 2016 By: /s/ Michael A. Reisner Co-President and Co-Chief Executive Officer EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Press Release dated April 20, 2016.
